Citation Nr: 0842877	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-25 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, P.P., and D.H.


ATTORNEY FOR THE BOARD

M.A. Herman, Senior Counsel


INTRODUCTION

The veteran had active military service from July 1961 to 
July 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Portland, 
Oregon, that denied service connection for tinnitus. 

In September 2008, the veteran was provided a personal 
hearing at the RO before the undersigned.  A transcript is 
associated with the claims file.


FINDING OF FACT

Resolving the benefit of the doubt in favor the veteran, the 
evidence shows that the veteran's tinnitus was likely caused 
by in-service noise exposure.


CONCLUSION OF LAW

Entitlement to service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence). The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claims.  The veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the neurological system (including 
tinnitus) becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Hickson elements is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96

The report of a November 2005 VA examination includes a 
diagnosis of tinnitus.  Element (1) of Hickson has therefore 
been met.

Turning to element (2) of Hickson, the veteran's service 
treatment records are silent with regard to complaints, 
treatment, or diagnosis of tinnitus.  An examination of his 
ears and hearing at discharge was normal.  However, given the 
fact that the veteran's active service included duties as an 
armory (firearms) foreman, and that he served on the flight 
line aboard the U.S.S. Ranger, a Forrestal-class 
supercarrier, the Board finds there is sufficient evidence to 
confirm that the veteran sustained acoustic trauma in 
service.  The RO determined the same.  Evidence of in-service 
incurrence of an injury (element (2)) is established.

The remaining question is whether is medical evidence of 
nexus between the veteran's tinnitus and his in-service noise 
exposure.  In this regard, the Board acknowledges the fact 
that there is no competent medical opinion of record that 
makes such a relationship.  The report of the November 2005 
VA examination indicated that it would amount to mere 
speculation to address the etiology of the veteran's 
tinnitus.  There is a long line of cases where the United 
States Court of Appeals for Veterans Claims (Court) has 
rejected medical opinions as being too speculative.  See 
Stegman v. Derwinski, 3 Vet. App. 228 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Morris v. West, 13 Vet. 
App. 94, 97 (1999).  Thus, on its face, the veteran's claim 
for service connection fails.

However, delving deeper, the Board finds that the veteran is 
competent to report the symptoms of tinnitus.  Competent 
testimony is limited to that which the witness has actually 
observed, and is within the realm of his personal knowledge; 
such knowledge comes to a witness through use of his senses, 
that which is heard, felt, seen, smelled or tasted.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  

Here, the Board finds that it is within the veteran's realm 
of personal knowledge whether he has ringing in his ears.  
The veteran reported that the ringing in his ears began in 
service after exposure to noise and has continued on a 
constant basis until the present.  The undersigned found the 
veteran's testimony as to the continuity and chronicity of 
his tinnitus complaints to be credible.  Further, in 
statement dated in February 2006, the veteran's former wife, 
who arguably has no vested interested in the outcome of this 
appeal, indicated that she was married to the veteran when he 
returned from service in 1963, and that she recalled him 
complaining about "ringing in his ears."  Continuity of 
symptomatology has therefore been met, which in and of itself 
supports the award of service connection.

Notwithstanding the foregoing, the Board's attention is drawn 
to an August 2007 audiologist's statement that included the 
opinion that it was as likely as not that the veteran's 
hearing loss, for which he is service connected, was the 
result of his in-service noise exposure.  There were no 
references to tinnitus.  However, considering the 
aforementioned credible and competent testimony regarding the 
chronic nature of the veteran's tinnitus, and resolving the 
benefit of the doubt in favor of the veteran, the Board finds 
that this opinion also ascribes a positive relationship 
between the veteran's in-service noise exposure and tinnitus.  
Specifically, if in-service acoustic trauma resulted in 
hearing loss it is certainly logical that that same in-
service acoustic trauma resulted in the veteran's tinnitus.

Accordingly, applying the benefit of the doubt doctrine, the 
doubt is resolved in favor of the veteran.  See 38 C.F.R. § 
3.102 (2008).  Therefore, the veteran's claim for service 
connection for tinnitus is granted.






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


